UNPUBLISHED

UNITED STATES COURT OF APPEALS
               FOR THE FOURTH CIRCUIT


DOUGLAS WILDER,                          
                  Plaintiff-Appellant,
                v.
                                                 No. 01-1104
TOYOTA MOTOR SALES, U.S.A.,
INCORPORATED,
              Defendant-Appellee.
                                         
           Appeal from the United States District Court
        for the Western District of Virginia, at Abingdon.
                 James P. Jones, District Judge.
                         (CA-00-10-1)

                     Argued: November 1, 2001

                     Decided: December 17, 2001

      Before WILKINSON, Chief Judge, and WILKINS and
                   KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

ARGUED: Michael Allen Bragg, Abingdon, Virginia, for Appellant.
John Tracy Walker, IV, MCGUIRE WOODS, L.L.P., Richmond, Vir-
ginia, for Appellee. ON BRIEF: William H. Baxter, II, MCGUIRE
WOODS, L.L.P., Richmond, Virginia, for Appellee.
2                  WILDER v. TOYOTA MOTOR SALES
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                              OPINION

PER CURIAM:

   Plaintiff Douglas Wilder filed this products liability suit against
Defendant Toyota Motor Sales, U.S.A., Inc. ("Toyota"), alleging that
the airbag system in his 1995 Toyota Tacoma pickup truck was defec-
tive. The district court granted summary judgment in favor of Toyota
on the grounds that Wilder failed to establish the essential elements
of his claim. Because we agree with the district court that Wilder
failed to offer any evidence that a defect existed when the truck left
Toyota’s hands, we affirm.

                                   I.

   Plaintiff Douglas Wilder alleges he was involved in a motor vehi-
cle accident on January 28, 1998, in which his 1995 Toyota Tacoma
pickup truck was forced off the road. The truck went down a bank and
then stopped when it crashed into some tree stumps. Wilder was
wearing his seat belt and shoulder harness, and was not injured when
the vehicle came to rest. However, when he began to open the driver’s
side door several minutes later, the airbag unexpectedly deployed,
injuring him.

   Wilder filed suit against Defendant Toyota Motor Sales, U.S.A.,
Inc. ("Toyota"), claiming that he was severely injured when the
truck’s airbag deployed several minutes after the truck was involved
in a collision. Because the collision was of sufficient force to cause
the airbag to deploy immediately, Wilder claimed that there was a
defect in the airbag system. In particular, Wilder asserted three theo-
ries of liability: (1) breach of the implied warranty that the truck and
airbag driver restraint system were safe and suitable for their intended
uses; (2) negligence; and (3) breach of an express warranty that the
airbag would deploy within a fraction of a second of a collision of
sufficient threshold force.
                   WILDER v. TOYOTA MOTOR SALES                        3
                                            1
   Toyota moved for summary judgment. The court concluded that
under Logan v. Montgomery Ward & Co., 219 S.E.2d 685 (Va. 1975),
"a plaintiff asserting a products liability claim, whether under a theory
of negligence or breach of warranty, must establish that the alleged
unreasonable dangerous condition existed when the product left the
defendant’s hands."2 Since Wilder had no evidence of how or when
the product’s alleged dangerous condition came into existence, there
was no direct evidence of a defect. The court determined that Wilder
was attempting to rely upon an unexplained malfunction to prove his
case, and that Virginia law specifically rejected that method of estab-
lishing liability for a defective product. Additionally, the court noted
that the record lacked any evidence of probable cause for the mal-
function. Therefore, the court held that Wilder failed to meet his bur-
den of establishing the cause of the defect and granted summary
judgment in favor of Toyota. Wilder appeals.

                                   II.

   "Summary judgment is appropriate when a party who will bear the
burden at trial fails to make a showing sufficient to establish an essen-
tial element of the case." Laughlin v. Metro. Wash. Airports Auth.,
149 F.3d 253, 258 (4th Cir. 1998). Under Virginia law, a plaintiff
asserting a products liability claim based on breach of warranty or
negligence must establish "(1) that the goods were unreasonably dan-
gerous either for the use to which they would ordinarily be put or for
some other reasonably foreseeable purpose, and (2) that the unreason-
ably dangerous condition existed when the goods left the defendant’s
hands." Logan, 219 S.E.2d at 687. The district court found, and we
agree, that Wilder failed to offer any evidence to establish what
caused the airbag to deploy after the vehicle came to rest, or that there
was a defect or dangerous condition present. Wilder also failed to
offer any evidence that the airbag was dangerous or defective when
it was originally purchased from Toyota. Therefore, summary judg-
ment in favor of Toyota was proper.
  1
    For the purposes of summary judgment, Toyota accepted as true Wil-
der’s allegations that the airbag deployed after the truck came to rest.
  2
    Both parties agree that Virginia law controls this action.
4                  WILDER v. TOYOTA MOTOR SALES
                                  A.

   First, Wilder is required to show that the airbag system contained
a defect that rendered it unreasonably dangerous. Alevromagiros v.
Hechinger Co., 993 F.2d 417, 420 (4th Cir. 1993); see also Logan,
219 S.E. 2d at 687. Wilder has failed to offer any evidence of how
or when the alleged dangerous condition in the airbag system came
into existence. Wilder offered no testimony, expert or otherwise, to
prove there was a defect, what the defect was, or how the defect
occurred. Instead, Wilder attempts to argue that the mere fact that the
airbag failed to deploy within a fraction of a second after hitting the
tree, deploying instead after the vehicle came to a stop, is evidence
of the fact that the design of the airbag system was defective. Wilder
also relies on the fact that both the Owner’s manual for the truck and
the testimony of Toyota’s experts show that the airbag should have
deployed within a fraction of a second. Under Logan, this is not ade-
quate evidence to prove the existence of a defect in this case.

   Moreover, Wilder’s reliance on the Owner’s manual to prove the
defect is misplaced because Wilder conceded he had never read that
portion of the Owner’s manual before the accident. In addition, the
Owner’s manual did not set forth any standard for the design of the
system or address the malfunction alleged in this case. And Wilder’s
characterization of Toyota’s experts’ testimony ignores the most cru-
cial part of that testimony — that the alleged malfunction could not
occur absent some external violation of the system after the truck was
manufactured.

   In sharp contrast to the minimal evidence Wilder has provided,
Toyota presented an affidavit from its experts that the airbag system
on the Tacoma truck was well designed, well tested, consistent with
industry custom, and not defective. While conformity with industry
custom does not absolve a manufacturer or seller of a product from
liability, such compliance may be conclusive when there is no evi-
dence to show that the product was not reasonably safe. See Alevro-
magiros, 993 F.2d at 420-21; Mears v. General Motors Co., 856 F.
Supp. 548, 551-53 (E.D. Va. 1995). Absent proof of a violation of a
government, industry or safety standard, Wilder is required to offer
evidence as to "actual industry practices, knowledge at the time of
other injuries, knowledge of dangers, published literature, and . . .
                    WILDER v. TOYOTA MOTOR SALES                        5
direct evidence of what reasonable purchasers consider defective."
Lemons v. Ryder Truck Rental, Inc., 906 F. Supp. 328, 332-33 (W.D.
Va. 1995) (citing Alevromagiros, 993 F.2d at 420-21). Wilder has
offered no such evidence. Wilder relies on an unexplained malfunc-
tion in the airbag to prove his case. However, this is not sufficient to
establish liability under Virginia law. Virginia has rejected the evi-
dentiary presumption of res ipsa loquitur in products liability cases.
Logan, 219 S.E.2d at 688-89.

   It is true that there is no per se rule requiring expert testimony
about the specific defect in products liability cases, and in some cases,
circumstantial evidence alone may be used to establish product liabil-
ity in Virginia. However, without specific evidence of a defect, Wil-
der can defeat a summary judgment motion "only if his evidence
tends to eliminate all reasonable possibilities that some other party or
cause is to blame for the accident, or if the facts are such that no other
inference but the existence of a defect . . . is reasonable." Lemons, 906
F. Supp. at 333. Toyota offered a reasonable alternative explanation
for why the airbag may have malfunctioned. The truck’s Owner’s
manual clearly states that alterations to the truck’s electrical system
can affect the operation of the airbag system. Therefore, Toyota con-
tends that the airbag system may have been damaged when Wilder’s
son installed a stereo system in the truck. Wilder fails to refute this
alternative explanation for the defect, so the circumstantial evidence
he presented is insufficient to survive a summary judgment motion.

                                   B.

   Secondly, Wilder is required to establish "that the unreasonably
dangerous condition existed when the goods left the defendant’s
hands." Logan, 219 S.E.2d at 687. Wilder contends that he has pre-
sented evidence from which a jury could find that the airbag was
defective when it left Toyota’s hands. Wilder’s evidence consists of
his own affidavit that the airbag was in the same condition as when
the truck was purchased, the fact that the airbag had never been sub-
ject to maintenance or repairs, and that the airbag had never before
been deployed.

   In contrast, Toyota has presented evidence tending to disprove the
theory that the alleged defect existed when the truck left its hands.
6                   WILDER v. TOYOTA MOTOR SALES
Toyota’s own experts testified that absent some external violation of
the system after the truck was manufactured, the alleged malfunction
could not have occurred. Toyota offered evidence that the airbag sys-
tem may have been damaged when Wilder’s son installed a stereo
system in the truck. Wilder has failed to refute this possible cause for
the malfunction or offer any evidence that some other external viola-
tion occurred while the truck was still in Toyota’s hands. Nor did
Wilder offer any other evidence that would give a reasonable jury
cause to believe a defect existed in the airbag system before it left
Toyota’s hands.

   Wilder offers only conjecture and speculation as evidence for the
reasons the airbag malfunctioned. The mere fact of an accident is not
enough to establish the existence of a defect. See Logan, 219 S.E.2d
at 668. Wilder must prove the existence of a defect and that the defect
existed when the truck left Toyota’s hands. By failing to offer any
credible evidence of a defect in the airbag system that occurred while
the truck was in Toyota’s hands, and by neglecting to refute Toyota’s
alternative explanations for the malfunction, Wilder failed to meet the
burden Virginia law imposes on him. Thus, the district court correctly
granted summary judgment in favor of Toyota.

                                  III.

    For the foregoing reasons, the judgment of the district court is

                                                          AFFIRMED.